Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant-appellant from receiving unemployment insurance benefits effective September 16, 1965, for voluntarily leaving her employment to follow her spouse to another locality. Claimant was employed in Long Island by a garment manufacturing company as a sewing machine operator. She left her employment on September 16, 1965, in order to go to Puerto Rico with her husband. The actual move did not take place until December 8, 1965. There was no proof submitted that she moved to Puerto Rico for any medical reason, *767but rather to maintain the family as a unit. The desire to maintain the family is not sufficient to avoid the clear intent of the statutory disqualification. (Labor Law, §§ 593, 623; Matter of Ost [Catherwood], 26 A D 2d 979.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Staley, Jr., J.